DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-6 and 13-15) in the reply filed on 10/12/2022 is acknowledged.  The traversal is on the ground that there is no search burden. This is not found persuasive because the patentability of a product claim does not depend on the processing conditions. Performing search on product claims will focus on the composition, structure and properties of the product, not the processing steps recited in the method claims. Therefore, there is serious burden if both groups are examined. The requirement is still deemed proper and is therefore made FINAL. 
Claims 7-12 and 16-20 are withdrawn. Claims 1-6 and 13-15 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recited a R-T-B magnet having a shell region. However, R and T are not defined. Please also define what region is a shell region. Appropriate correction is required.
Claims 4 and 13-14 recite that R content and HRE content. Please clarify whether the recited R content include the HRE content. Appropriate correction is required.
Claims 6 and 15 recite T is one or more metals. Please indicate that T excludes rare earth metals. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN’053 (CN 110323053A).
Regarding claim 1, CN’053 teaches a R-T-B sintered magnet, comprising a grain boundary region, a shell layer region and an R2Fe14B grain region ([0005] to [0014]; [0041]). Fig. 1 of CN’053 shows that the thickness of the shell is about 0.65 µm and an average coating percent of the shell layer region on the R2Fe14B grain region is 80% or more. CN’053 further discloses that an area ratio of the shell layer region to the R2Fe14B grain region is 1/5 or less ([0014]), which overlaps the recited area ratio in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I. The magnet disclosed by CN’053 is made by mixing R-T-B material with Tb2O3, Dy2O3, TbH3 or TbF3, followed compacting and sintering (Example 1). Thus, the structure of magnet disclosed by CN’053 is homogeneous and meet the structure limitation at 10 µm to 60 µm from a surface of the sintered magnet recited in claim 1.
Regarding claims 2, 4, 6, 13 and 15, CN’053 discloses that R amount is 28-34 wt%, the Fe amount is 55-75 wt%, the B amount is 0.88-1.15 wt%, the Tb2O3, Dy2O3, TbH3 and TbF3 amount is 0.2 wt%-4 wt% and Al amount is 0-6 wt% ([0017] to [0038]), which overlap the recited composition in the instant claims and thus a prima facie case of obviousness over CN’053 has been established. See MPEP 2144.05 I. 

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over CN’053 (CN 110323053A), as applied to claim 1 above, and further in view of Miwa ( US 2015/0170810).
Regarding claim 3, CN’053 does not teach that M/Al mass ratio is 2-3. Miwa teaches a magnet made from an alloy containing 32 wt% Nd+Pr, 0.95 wt% B, 0.40 wt% Ga, 0.20 wt% Al, 0.09 wt% Cu and the balance being Fe (table 1, Sample No. 1). Miwa discloses that the magnet has excellent magnetic properties (Table 1). Thus, it would be obvious to one of ordinary skill in the art to make a magnet using an alloy containing 32 wt% Nd+Pr, 0.95 wt% B, 0.40 wt% Ga, 0.20 wt% Al, 0.09 wt% Cu and the balance being Fe as taught by Miwa in the process of CN’053 in order to make a magnet having high magnetic properties as disclosed by Miwa. The ratio of (Ga+Cu)/Al is 2.45, which meets the recited ratio in claim 3 and thus the recited limitation is a prima facie case of obviousness over CN’053 in view of Miwa. 
Regarding claim 14, CN’053 discloses that R amount is 28-34 wt%, the Fe amount is 55-75 wt%, the B amount is 0.88-1.15 wt%, the Tb2O3, Dy2O3, TbH3 and TbF3 amount is 0.2 wt%-4 wt% and Al amount is 0-6 wt% ([0017] to [0038]), which overlap the recited composition in the instant claim and thus a prima facie case of obviousness over CN’053 has been established. See MPEP 2144.05 I. 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733